                             UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                     ABERDEEN DIVISION

 UNITED STATES OF AMERICA
 upon the relation and for the use of the
 TENNESSEE VALLEY AUTHORITY,
 Plaintiff,

        v.                                                     NO. 1:17-CV-00202-SA-DAS

 EASEMENTS AND RIGHTS-OF-WAY
 OVER A TOTAL OF 2.48 ACRES OF LAND,
 MORE OR LESS, IN CLAY COUNTY,
 MISSISSIPPI, and
 JIMMY BELK, ET AL.,
 Defendants.

                        ORDER SETTLING INTEREST OF DEFENDANT
                                 FINAS TOWNSEND, III

       This action came on to be considered, and it appears to the Court, as evidenced by the

signatures below, that Plaintiff and Defendant Finas Townsend, III, have agreed to settle said

Defendant’s interest.

       It is, therefore, Ordered and Adjudged that:

       1.      Defendant Finas Townsend, III, shall recover from the Plaintiff $1,380.68 for said

Defendant’s interest in the easement and right-of-way described in Attachment 1 to the

Complaint filed herein. (Doc. 1-1.)

       2.      The Clerk of this Court is authorized and directed to draw a check on the funds

deposited in the registry of this Court in this action in the amount of $1,380.68, plus any accrued

interest thereon less the applicable registry fee, payable to Finas Townsend, III, and to mail said

check to his address in Starkville, Mississippi.




                                                   1
       3.     Effective upon the mailing of the check provided for in Paragraph 2 above, all

further proceedings may be had and judgment entered herein without further notice to Defendant

Finas Townsend, III.

       4.     This action shall remain with respect to the other Defendants in this action.

       This 26th day of October, 2018.



                                                /s/ Sharion Aycock
                                                UNITED STATES DISTRICT JUDGE




                                               2
